DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s 11/4/2022 reply.
Claims 14, 15, 16, 18, and 19 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Behrens et al. (US 2007/0246191) and Thayer et al. (US 7,013,956), and further in view of Park (US 2013/0020059).
Regarding claim 1, Behrens et al. (Embodiment of Figures 10A-10E) discloses a heat sink (110) comprising a base (22), an inlet microchannel (34) having a length (Figure 10d: See inlet microchannel 34 with respect to length “l”), and an outlet microchannel (35) having a length alongside the length of the inlet microchannel (Figure 10d: See outlet microchannel 35 with respect to length “l”),
Where the inlet microchannel and the outlet microchannel and the lengths thereof being defined and separated by a membrane (Defined by 119) that is porous and permeable (Figures 10A-10E and Paragraph 67: The membrane is a porous and permeable foam) is on the base (Figures 10A-10E), where the membrane has a thickness between and separating the inlet microchannel and the outlet microchannel (Figures 10A-10E and Paragraph 67: The membrane has a thickness and is located between the inlet/outlet microchannels),
Where the membrane defines primary heat exchange surfaces of the heat sink (Figures 10A-10E),
Where the membrane has opposing faces exposed to the inlet microchannel and the outlet microchannel along the lengths thereof (Figures 10A-10E and Paragraph 67: The membrane has a thickness and is located between the inlet/outlet microchannels), and where an entirety of a fluid flowing through the inlet microchannel flows from the inlet microchannel to the outlet microchannel through pores in the membrane therebetween (Figures 10A-10E and Paragraph 67: The membrane has a thickness and is located between the inlet/outlet microchannels) so that heat is transferred from the base through the membrane to the fluid (Figures 10A-10E and Paragraphs 8-13: The heat sink and all of its constituent elements are in thermal contact with a heat source).
While Behrens et al. discloses the membrane as a porous and permeable foam (Paragraph 67) consisting of clumps (elements 118a-118d of 119 define “clumps” i.e. a clump of foam) that define a thickness of the membrane between and separating the inlet microchannel and the outlet microchannel, Behrens et al. does not teach or disclose the membrane as consisting of clumps that are each formed by particles that are fused together.
Thayer et al. teaches a heat sink, comprising: a porous and permeable membrane (32), where the porous and permeable membrane consists of clumps that are each formed by particles (Col. 4, lines 36-56 and Figures 2-4: Particles are bonded together to form clumps that define dimensions of the porous and permeable membrane -i.e. each porous and permeable membrane 32 defines a clump of particles-) that are sintered together (Col. 4, lines 36-56), and where one or two of the clumps define a thickness of the membrane (Figures 2-4 and Col. 4, lines 36-56: One clump as defined by the porous and permeable membrane 32 defines a thickness of the membrane).  Further, Thayer et al. explicitly discloses that a porous and permeable membrane is configured to be formed by brazing or sintering (Col. 4, lines 36-56) and that porous and permeable membrane is a unitary structure configured to be formed from particles of metal powder, grooves, screens cables, or layers of screening/felt (Col. 4, lines 36-56).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the membrane as disclosed by Behrens et al. from particles that are fused together as taught by Thayer et al. to improve heat sink thermal energy transfer efficiency by minimizing thermal resistance through a membrane (i.e. by forming the membrane as a unitary structure rather than individually stacked elements).
Further, while Behrens et al. discloses the membrane the membrane as having pores with diameters (Paragraph 35), Behrens et al. fails to explicitly disclose the membrane as comprising pores having diameters in a range of 150 to 400 micrometers.
Thayer et al. teaches a heat sink, comprising: a porous and permeable membrane (32), where the porous and permeable membrane has pores with diameters in a range of 150-400 micrometers (Col. 4, line 57 to Col. 5, line 7: Pores have diameters from about 25 micrometers to about 150 micrometers).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the membrane as disclosed by Behrens et al. with pore size as taught by Thayer et al. to improve heat sink thermal energy transfer efficiency by minimizing fluid pressure losses through the heat sink.
Further, while the combination of Behrens et al. and Thayer et al. discloses a heat sink having a membrane including pores with diameters as discussed above, and while Behrens et al. further discloses the membrane as having porosity (Paragraph 42), Behrens et al. as modified by Thayer et al. fails to explicitly disclose porosity of the membrane as in a range of 12 to 23%.
Park teaches a heat sink, comprising: a membrane defined by a porous structure (Paragraphs 38-39: Porous fins for example), where at least pore diameter and porosity are optimizable parameters that are configured to be adjusted to improve heat sink performance (Paragraph 51), therefore, pore diameter and pore size are recognized as a result-effective variables, i.e. variables which achieve recognized results. In this case, the recognized results are that (i) increasing pore diameter results in decreased pressure drop, and vice versa (Paragraphs 39, 43, and 51) and that (ii) increasing porosity results in lower flow rates and decreased pressure drop, and vice versa (Paragraphs 39, 43, and 51). Therefore, since the general conditions of the claim, i.e. that pore diameter and porosity are variable, were disclosed in the prior art by Park, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to configure the membrane as disclosed by Behrens et al. as modified by Thayer et al. with pore diameter and porosity as taught by Park to improve heat sink thermal energy transfer efficiency by reducing pressure drop across membranes of the heat sink since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Note: The claimed phrase “direct metal laser sintered together” is being treated as a product by process limitation; that is, the membrane is formed by clumps of particles that are sintered together.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113).
Regarding claim 6, Behrens et al. discloses a heat sink as discussed above, further comprising: an inlet (14) fluidically connected to the inlet microchannel (Figures 10A-10E) and an outlet (16) fluidically connected to the outlet microchannel (Figures 10A-10E), the inlet and the outlet being on different sides of the heat sink (Figures 10A-10E).
Regarding claim 7, Behrens et al. discloses a heat sink as discussed above, where the inlet is a first inlet of multiple inlets of the heat sink (Figures 10A-10E: Individual inlets are defined by spaces located between adjacent elements 36, see also arrows depicting fluid flow), the inlet microchannel is a first inlet microchannel of multiple inlet microchannels of the heat sink (Figures 10A-10E: There are a plurality of inlet microchannels 34), and each inlet microchannel of the multiple inlet microchannels is individually associated with a corresponding one inlet of the multiple inlets (Figures 10A-10E).
Regarding claim 8, Behrens et al. discloses a heat sink as discussed above, where the inlet microchannel is a first inlet microchannel of the heat sink (Figures 10A-10E), and the inlet is fluidically connected to the first inlet microchannel (Figures 10A-10E) and to a second inlet microchannel of the heat sink (Figures 10A-10E: Individual inlets are defined by spaces located between adjacent elements 36 and are fluidically connected to each other by a manifold, see also arrows depicting fluid flow).
Regarding claim 9, Behrens et al. discloses a heat sink as discussed above, where the outlet is a first inlet of multiple outlet of the heat sink (Figures 10A-10E: Individual outlet are defined by spaces located between adjacent elements 40, see also arrows depicting fluid flow), the outlet microchannel is a first outlet microchannel of multiple outlet microchannels of the heat sink (Figures 10A-10E: There are a plurality of outlet microchannels 34), and each outlet microchannel of the multiple outlet microchannels is individually associated with a corresponding one outlet of the multiple outlet (Figures 10A-10E).
Regarding claim 10, Behrens et al. discloses a heat sink as discussed above, where the outlet microchannel is a first outlet microchannel of the heat sink (Figures 10A-10E), and the outlet is fluidically connected to the first outlet microchannel (Figures 10A-10E) and to a second outlet microchannel of the heat sink (Figures 10A-10E: Individual outlet are defined by spaces located between adjacent elements 40 and are fluidically connected to each other by a manifold, see also arrows depicting fluid flow).
Regarding claim 11, Behrens et al. discloses a heat sink as discussed above, where inlet microchannel and the outlet microchannel define flowpaths that are parallel to each other (Figures 10A-10E).
Regarding claim 12, Behrens et al. discloses a heat sink as discussed above, where inlet microchannel, the outlet microchannel, and the membrane are disposed in a single tier on the base (Figures 10A-10E), and where the membrane is contiguous (i.e. adjoins, touches, attached) with and projects away from the base (Figures 10A-10E).
Regarding claim 13, Behrens et al. discloses a heat sink as discussed above, further comprising an electronic device (50) in thermal contact with the base of the heat sink (Paragraph 47), and the fluid is flowing through the heat sink to absorb and transfer heat from the source by conductive heat transfer from the source to the membrane and then convective heat transfer from the membrane to the fluid (Paragraph 47).
Regarding claim 17, Behrens et al. discloses a heat sink as discussed above.  However, Behrens et al. fails to explicitly disclose that the thickness of the membrane is up to 500 micrometers. Behrens et al. does, however, disclose that membrane thickness is proportional to pressure drop and coolant flow rate (Paragraph 64 and Figure 9). Therefore, the membrane thickness is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that decreasing membrane thickness results in increased pressure drop and increase coolant flow rate (Paragraph 64 and Figure 9). Therefore, since the general conditions of the claim, i.e. that membrane thickness is variable, were disclosed in the prior art by Behrens et al., it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to configure the membrane as disclosed by Behrens et al. with a thickness as taught by Behrens et al. to minimize an amount of space occupied by a heat sink in a heat sink assembly by configuring the heat sink with a more compact profile.
Regarding claim 20, Behrens et al. discloses a heat sink as discussed above, where the membrane has a thickness, pore size, and porosity (Figures 10A-10E and Paragraph 67: The membrane is a porous and permeable foam defining a thickness, pore size, and porosity).
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “so that the fluid flowing through the membrane from the inlet microchannel to the outlet microchannel exhibits a pressure drop of less than 4 kPa at a flow rate of 500 mL/min” constitutes a functional limitation, there being no differentiating structure recited.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Behrens et al. (US 2007/0246191),Thayer et al. (US 7,013,956), and Park (US 2013/0020059), and further in view of Chen (US 2004/0244947).
Regarding claims 2 and 3, Behrens et al. discloses a heat sink having a membrane (i.e. fin) as discussed above.  However, Behrens et al. does not teach or disclose the membrane as having a nonlinear horizontal profile.
Chen (Figure 1) teaches a heat sink comprising a base (10) and at least first and second microchannels (12) defined by at least one membrane (i.e. fin) (11) that is on the base and defines primary heat exchange surfaces of the heat sink (Figure 1), where the membrane has a nonlinear horizontal profile (Figure 1), and where the nonlinear horizontal profile of the membrane approximates a sine wave (Figure 1).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the membrane as disclosed by Behrens et al. with a nonlinear horizontal profile as taught by Chen to improve heat transfer from a heat source to a cooling fluid by inducing turbulent coolant flow along adjacent membranes.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Behrens et al. (US 2007/0246191),Thayer et al. (US 7,013,956),, and Park (US 2013/0020059), and further in view of Hernon et al. (US 2009/0321045).
Regarding claims 4 and 5, Behrens et al. discloses a heat sink having a membrane (i.e. fin) as discussed above.  However, Behrens et al. does not teach or disclose the membrane has a nonlinear vertical profile.
Hernon et al. (Figure 2) teaches a heat sink comprising a base (205) and at least first and second microchannels (Figure 2: Defined by spaces between adjacent fins) defined by at least one membrane (i.e. fin) (230) that is on the base and defines primary heat exchange surfaces of the heat sink (Figure 2), where the membrane has a nonlinear vertical profile (Figure 2), and where the membrane is not perpendicular to the base (Figure 2: The angle in which membrane 230 is connected to the base is non-perpendicular).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the membrane as disclosed by Behrens et al. with a nonlinear vertical profile as taught by Hernon et al. to improve heat transfer from a heat source to a cooling fluid by inducing turbulent coolant flow along adjacent membranes.

Response to Arguments
Regarding the arguments on page 7, line 15 to page 9, line 9:
Applicant alleges that the examiner did not address arguments directed to the allegation that modification of Behrens would render Behrens unsatisfactory for its intended purpose.  Applicant's arguments have been fully considered but they are not persuasive.  This argument was addressed in the 8/11/2022 advisory action (See “Regarding the arguments on page 8, line 1 to page 11, line 8”), where at least the following was noted:
Behrens does not appear as limiting as applicant alleges. Indeed, while paragraph 36 of Behrens does indeed disclose a pore size of no more than around 50 micrometers and a porosity of at least around 80 percent, paragraph 42 of Behrens also discloses “pore size on the order of around 35 micrometers” and “porosity on the order of at least around 80 percent or so” (emphasis added). This disclosure is inexact and covers a significant range of variables since “on the order” is generally recognized in mathematics as meaning “roughly within a factor of 10” (e.g. on the order of 35 can be construed to include at least 10 to 99).  This disclosure is inexact and covers a significant range of variables since “on the order” is generally recognized in mathematics as meaning “roughly within a factor of 10” (e.g. on the order of 35 can be construed to include at least 10 to 99). Additionally, “on the order” is defined as “approximate or close to some amount” (Merriam Webster Dictionary)

Additionally, it is noted that Behrens discloses that pore size of no more than around 50 micrometers and a porosity of at least around 80 percent in one exemplary embodiment (emphasis added) (Paragraph 42).  There appears to be no express disclosure in Behrens that porosity must be in accordance with this one exemplary embodiment.  Moreover, there is no evidence on the record that suggests that Behrens would be rendered inoperable or unsatisfactory for its intended purpose with a porosity that is different from this one exemplary embodiment.
Applicant also alleges that regardless of whether porosity is a results effective variable, modifying Behrens to read on the claimed porosity would render Behrens unsatisfactory for its intended purpose.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above.
Specifically, since Behrens is non-limiting with regard to porosity, since Behrens acknowledges a relationship between pore size and heat transfer capability of a porous heat sink (Page 5, line 17 to page 6, line 10 of the 9/8/2022 Office Action), and since Park acknowledges that porosity is a results affective variable (Page 5, lines 12-16 of the 9/8/2022 Office Action) it is not understood that modifying the porosity of Behrens would render Behrens inoperable or unsatisfactory for its intended purpose.
It is further noted in the 35 USC 103 rejections above that Behrens as modified by Thayer discloses each and every limitation of the claimed invention, including a heat sink comprising a porous membrane formed of clumps of particles, except for the porosity of the porous membrane (i.e. the only difference between the claimed invention and Behrens is a range of values of porosity of the porous membrane), where it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (emphasis added).

Regarding the arguments on page 9, line 10 to page 13, line 3:
Applicant alleges that Behrens, Thayer, and Park do not teach or disclose claim 1 because (i) Behrens teaches away from the claimed porosity and (ii) nothing in Thayer or Park suggests any reason to modify Behrens porosity.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above.
Applicant again appears to be suggesting that Behrens is more limiting than is actually stated by the disclosure of Behrens.  However, and as noted above, Behrens is non-limiting with regard to porosity, Behrens acknowledges a relationship between pore size and heat transfer capability of a porous heat sink (Page 5, line 17 to page 6, line 10 of the 9/8/2022 Office Action), and Park acknowledges that porosity is a results affective variable (Page 5, lines 12-16 of the 9/8/2022 Office Action).  Therefore it is not understood that modifying the porosity of Behrens would render Behrens inoperable or unsatisfactory for its intended purpose.
Regarding the arguments on page 13, lines 4-6:
Applicant alleges that Chen and Hernon do not remedy Behrens with regard to claim 1.  Applicant's arguments have been fully considered but they are not persuasive as Chen and Herno are not relied upon to remedy Behrens with regard to claim 1.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        /DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763